DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on April 9, 2022 to the non-final Office action of February 14, 2022 is acknowledged.  The Office action on the currently pending claims 1-8 and 10-11 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, all the limitations drawn to the “third outlet” are believed to constitute as new matter because the limitations were not previously supported in Applicant’s originally filed specification.  In the originally filed specification, Applicant defines reference number “132” as a first air inlet.  However, in the amendments filed on April 9, 2022, Applicant redefines reference “132” as a third inlet, which not only changes the entire operation of Applicant’s invention but also appears to break Applicant’s invention as well.  Since the amended specification removes all instances of an “air inlet”, it becomes unclear as to how the fans circulate air to cool the heat generating components within the housing.  In other words, the invention described in the amendments filed on April 9, 2022 is completely different from the disclosed invention filed on December 23, 2020.
Regarding claim 11, all the limitations drawn to the “fourth outlet” are believed to constitute as new matter for similar reasons as provided above.  In the amended specification of April 9, 2022, Applicant redefines reference number “133” from a “second inlet” to a “fourth outlet”, which not only changes the fundamental operation of Applicant’s originally filed invention, but also appears to also break Applicant’s invention as well.
Claims 2-8 and 10-11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inheriting the deficiency of claim 1 above.
For all of the reasons provided above, no prior art rejection will be provided until Applicant provides a set of claims that is consistent with the originally filed disclosure of December 23, 2020.

Response to Arguments

Applicant’s arguments filed on April 9, 2022 have been fully considered, but notes that Applicant’s arguments are directed to the claim as amended, and are thus moot.  
The Office further notes that in page 1 of Applicant’s Remarks, Applicant asserts that independent claim 1 was amended to incorporate the indicated subject matter of previously pending dependent claim 9 (now cancelled).  However, as discussed in the 112(a) New Matter rejection above, Applicant did not amend independent claim 1 to incorporate all of the limitations of previously pending dependent claim 9 (now cancelled), but rather amended independent claim 1 to create a device that was not supported in Applicant’s original disclosure of December 23, 2020.  Therefore, the instant application is not believed to be in condition for allowance as asserted by Applicant.  The Office recommends Applicant to amend the claims such that they are consistent with the originally filed disclosure of December 23, 2020.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835